Citation Nr: 0715685	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1988 
to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the VA Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The appellant's service was terminated by issuance of a 
bad conduct discharge.

2.  The appellant's offense leading to his discharge 
consisted of being convicted by special court-martial on nine 
specifications of writing bad checks, which is an offense 
involving moral turpitude.

3.  The appellant was not insane at the time he committed the 
offense that led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from active military service was 
issued under dishonorable conditions for VA purposes, thereby 
creating a bar to receipt of VA benefits.  38 U.S.C.A. 
§§ 101, 5107, 5303 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issue on appeal has 
been accomplished.  Through a November 2002 notice letter, 
the RO notified the appellant of the legal criteria governing 
his underlying service connection claims.  Through another 
notice letter issued in November 2002, the appellant was 
notified of the information concerning determinations of 
character of discharge and status as a veteran.  By a 
statement of the case in February 2004, the RO notified him 
of the evidence that had been considered in connection with 
the issue and the bases for the denial of eligibility for VA 
benefits.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  There 
is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue 
on appeal.  The appellant's service medical records have been 
obtained and associated with the claims file.  Additionally, 
the personnel records concerning his discharge have also been 
obtained.

II. Analysis

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2006).  A discharge or release for certain 
offenses, including those involving moral turpitude, is 
considered to have been under dishonorable conditions.  This 
includes, generally, conviction of a felony.  38 C.F.R. 
§ 3.12(d)(3) (2006).

On the other hand, a discharge under dishonorable conditions 
will not constitute a bar to benefits if the individual was 
insane at the time of committing the offense causing the 
discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. 
§ 3.12(b) (2006).  VA regulations provide that an "insane" 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2006).

The appellant's service records reflect that he entered 
active duty in the United States Marines Corps in November 
1988.  In November 1991, the appellant was deemed absent 
without leave while stationed in Twentynine Palms, 
California.  He was classified as a deserter in December 
1991.  The appellant was apprehended and returned later that 
month.  In February 1992, the appellant underwent trial by 
special court-martial.  An Article 86 charge of unauthorized 
absence under the Uniform Code of Military Justice was 
withdrawn.  The appellant was found guilty of an Article 123a 
charge for nine specifications of writing bad checks.  Among 
other things, the adjudged sentence required the appellant to 
be discharged from the Marine Corps with a bad conduct 
discharge.  In December 1993, a supplementary action was 
issued reflecting that the bad conduct discharge had been 
affirmed.  The action referenced an August 1992 finding by 
the Naval Clemency and Parole Board that directed "no 
clemency granted; request for restoration denied."  
According to the supplementary action, the appellant had not 
filed any further petition for review and the bad conduct 
discharge would be duly executed.

Based on the information described above and the fraudulent 
nature of the crime of writing bad checks, the Board 
concludes that the appellant's bad conduct discharge was the 
result of an offense involving moral turpitude.  See 
38 C.F.R. § 3.12 (d)(3).  Although the special court-martial 
may not have resulted in a felony conviction, a felony is 
merely used as an example of an offense involving moral 
turpitude, but is not a prerequisite.  Id.  Thus, because the 
discharge was the result of an offense involving moral 
turpitude, which offense was contrary to honesty in violation 
of the social duties owed to the community, it is considered 
to have been issued under dishonorable conditions.

The appellant asserts that his entire period of active 
military service should be considered when assessing his 
conduct of service.  While the appellant's service appears to 
be without incident prior to November 1991, the circumstances 
of service and entitlement are determined by the character of 
the final termination of such active service.  See 38 C.F.R. 
§ 3.13(b) (2006).  In this case, there is no indication that 
the appellant's period of service encompassed more than one 
period resulting from an intervening enlistment or 
reenlistment.  See 38 C.F.R. § 3.13(c) (2006).  Consequently, 
the appellant's discharge under dishonorable conditions 
applies to his entire period of active military service.

The appellant's representative argues that the manner of 
discharge should not constitute a bar to benefits by reason 
of insanity.  He points to the fact that the appellant was 
admitted to the Naval Hospital at Camp Pendleton, California, 
in February 1992 for an evaluation of depressed mood and 
suicidal ideation.  However, a review of the evidence can not 
lead to the conclusion that the appellant was an insane 
person at the time he committed the offense that led to the 
bad conduct discharge.  Although he was put on suicide watch, 
this occurred several weeks after the special court-martial 
conviction.  Thus, even assuming suicidal ideation is 
analogous to insanity, it is not shown that the appellant was 
experiencing such at the time of committing the offense that 
caused the discharge.  In any event, a March 1992 discharge 
summary provides significant evidence that the appellant was 
not insane.  After a nine-day hospitalization, a doctor 
diagnosed the appellant with adjustment disorder with mixed 
disturbance of mood and conduct and polysubstance dependence.  
The doctor stated that the appellant was considered 
responsible for his behavior and actions, aware of the 
consequences of his actions, and considered competent to 
manage his own personal and financial affairs.  Given those 
pronouncements concerning his awareness of self, the 
appellant was clearly not an insane person as defined by 
38 C.F.R. § 3.354.  Moreover, there is nothing to suggest 
that he was insane at the time of the offenses.

For all the foregoing reasons, the Board finds that the 
appellant's discharge from active military service is 
considered to have been issued under dishonorable conditions.  
Because the discharge was not under conditions other than 
dishonorable, it acts as a bar to the receipt of VA benefits.  
An exception is not warranted because the appellant was not 
insane at the time of committing the offenses causing such 
discharge.  38 C.F.R. § 3.12.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits; the 
appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


